On Motion for Rehearing.
The order which required the remittitur was grounded on the conclusion reached by this court, although not expressly stated in the original opinion, that the award of $35,000 damages when the nature and extent of the injuries are considered, is in such an excessive amount as to warrant the conclusion that the jury was unduly swayed by somé sentimental or other emotion.
Appellee has filed a remittitur of $15,000, subject to the court’s action on his motion for rehearing. The motion for rehearing is respectfully overruled. The judgment of the trial court in favor of G. E. Moore will be reformed, in accordance with the remittitur, so as to allow appellee, G. E. Moore, a recovery of $20,000 against Berryman Henwood, Trustee, St. Louis Southwestern Railway Company of Texas.
As so reformed the judgment is affirmed.